UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1395



THOMAS J. GROSS,

                                              Plaintiff - Appellant,

          versus


NORMAN Y. MINETA, Secretary, Department of
Transportation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cv-01480-LMB)


Submitted:   September 27, 2006           Decided:   October 17, 2006


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas J. Gross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Thomas   J.   Gross    appeals   the   district   court’s   order

dismissing this action with prejudice for failure to comply with a

court order that he file a complaint that complied with Fed. R.

Civ. P. 8(a).   We have reviewed the record and find no reversible

error.   Accordingly, we dismiss the appeal for the reasons stated

by the district court.      Gross v. Mineta, No. 1:05-cv-01480-LMB

(E.D. Va. Jan. 20, 2006).       We deny the motions to proceed in forma

pauperis and for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                   - 2 -